                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

KEITH WALTER BULLARD,

      Petitioner,             Case No. 2:14-CV-12252
v.                            HONORABLE DENISE PAGE HOOD
                              CHIEF UNITED STATES DISTRICT JUDGE

SHANE JACKSON,

     Respondent.
_________________________________/

         OPINION AND ORDER DENYING THE MOTION TO
     RE-HEAR PETITION AND ORDER AND ANY OTHER RELIEF
                         (DKT. # 26)

      On May 31, 2018, this Court denied petitioner’s habeas application

brought pursuant to 28 U.S.C. § 2254, denied petitioner a certificate of

appealability, but granted him leave to appeal in forma pauperis. Bullard v.

Jackson, No. 2:14-CV-12252, 2018 WL 2441792 (E.D. Mich. May 31,

2018). The United States Court of Appeals for the Sixth Circuit

subsequently denied petitioner’s application for a certificate of

appealability and dismissed the appeal. Bullard v. Jackson, No. 18-1735,

2018 WL 4735626 (6th Cir. Sept. 19, 2018).

      Pending before the Court is petitioner’s “Motion To Re-hear Opinion

and Order And Any Other Relief.” Petitioner requests this Court to issue a

                                      1
certificate of appealability on his claims. See Dkt. # 26, Pg Id 1835.

      The Sixth Circuit denied petitioner a certificate of appealability and

dismissed petitioner’s appeal, thus, the motion for a certificate of

appealability will be denied as moot. See Woodberry v. Bruce, 203 F.

App’x 186, 189 (10th Cir. 2006). The Sixth Circuit’s denial of petitioner’s

motion for a certificate of appealability and the dismissal of petitioner’s

prior appeal divested this Court of any power to grant petitioner a

certificate of appealability on the issues he previously appealed and lost

on before the Sixth Circuit. Id.

      IT IS HEREBY ORDERED That the Motion To Re-hear Opinion And

Order and Any Other Relief (Dkt. # 26) is DENIED.

                                     s/Denise Page Hood
                                     Chief Judge, U. S. District Court

Dated: December 11, 2018


I hereby certify that a copy of the foregoing document was served upon counsel of
record on December 11, 2018, by electronic and/or ordinary mail.

                                            s/LaShawn Saulsberry
                                            Case Manager




                                       2
